UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-2443


RHONDA MEISNER,

                   Plaintiff - Appellant,

             v.

ZYMOGENETICS, INC., a wholly-owned subsidiary of Bristol Myers Squibb, Inc.;
ZYMOGENETICS, LLC, a wholly owned subsidiary of Zymogenetics, Inc.;
BRISTOL MYERS SQUIBB, INC.; TRACEY CALDARAZZO; JEFF FORTINO;
STEPHANIE LEWIS, individually and as a member of Jackson Lewis, PC,
Greenville; JACKSON LEWIS, LLP, Greenville; JACKSON LEWIS PC; JOHN
DOES AND JANE DOES 1-10, (Whose name is unknown or as yet discovered),

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:15-cv-03523-CMC)


Submitted: September 7, 2017                           Decided: September 20, 2017


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rhonda Meisner, Appellant Pro Se. Ellison F. McCoy, JACKSON LEWIS PC, Greenville,
South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Rhonda Meisner appeals the district court’s orders accepting the recommendation

of the magistrate judge and denying her motion to remand, denying her motion to recuse

and for reconsideration, accepting the recommendation of the magistrate judge and

granting Defendants’ motion to dismiss, denying her motion to alter or amend the

judgment, and taxing costs. We have reviewed the record and find no reversible error.

Accordingly, we grant Meisner’s motion to file a corrected informal opening brief and

affirm for the reasons stated by the district court. Meisner v. ZymoGenetics, Inc., No. 3:15-

cv-03523-CMC (D.S.C. Apr. 7, 2016; June 1, 2016; July 27, 2016; Sept. 15, 2016 & Nov.

28, 2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3